Ex parte Quayle Action 
This application is in condition for allowance except for the following formal matters: 
(1) The record must provide an explanation of support for each amendment made relative to the original text, including amendments to the dependent claims. If such explanation of support already exists in the record, (i.e. such as in the appeal brief), applicant may refer back to that explanation (37 CFR 1.173 (c)).   
(2) Claims 1-20 should be amended exactly from the original patent text. For example, in claim 14, the phrase “MPLS network” in the preamble appears to require deletion to match the amended claim text, yet the amended version of the claims does not show the full deletion (37 CFR 1.173(g)).  
 (3) Any newly added claims beyond claim 20 must have a status of “new”, as opposed to “new previously added” (37 CFR 1.173(b)(2)). 
(4) Newly added claims are not deleted. For example, claims 22-24 should not be shown as deleted. Instead, claim numbering just continues without the deleted claims. As an example, claim 25 should be simply be numbered as claim 22, with claim numbering continuing without listing any cancelled claims (37 CFR 1.173 (e)).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication should be directed to SAM RIMELL at telephone number (571)272-4084.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992     

Conferees:                                                                                                                                                                                                    /Woo H Choi/
Primary Examiner, Art Unit 3992
/M.F/Supervisory Patent Examiner, Art Unit 3992